259 S.W.3d 629 (2008)
STATE of Missouri, Respondent,
v.
Anthony FIORELLA, Appellant.
No. WD 68304.
Missouri Court of Appeals, Western District.
August 19, 2008.
Margaret Mueller Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Mary H. Moore, Office of Attorney General, Jefferson City, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES E. WELSH, Judge, and ALOK AHUJA, Judge.

ORDER
Anthony Fiorella appeals the circuit court's judgment convicting him of driving while intoxicated, in violation of § 577.010, RSMo 2000. We affirm in this per curiam opinion issued pursuant to Rule 30.25(b).